PER CURIAM.
The appellants, plaintiffs in the trial court, seek review of an order of the trial court dismissing their amended complaint with prejudice as to the appellees, The Lowell Dunn Company and Mills Engineering Company, Inc. The action in the trial court sounded in negligence, and the cause still pends against another defendant who was the alleged active tort feasor.
The appellees were charged in the amended complaint with having removed a stop sign at an intersection while doing certain construction work, after which an automobile accident occurred between the appellants and the remaining defendant in the trial court.
We find no error in the dismissal of the appellees, The Lowell Dunn Company and Mills Engineering Company, Inc. See: Rosen v. City of Miami, 141 Fla. 664, 193 So. 749; Raven v. Coates, Fla.App.1961, 125 So.2d 770.
Therefore, the final order here under review be and the same is hereby affirmed.
Affirmed.